        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 1 of 13 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS
     California Bar No. 101281
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7        Federal Courthouse, 14th Floor
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2569
 9        Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION
15   UNITED STATES OF AMERICA, )     No. 2:20-CV-11103
                               )
16             Plaintiff,      )     COMPLAINT FOR FORFEITURE
                               )
17                  v.         )     18 U.S.C. § 981(a)(1)(C) and
                               )     21 U.S.C. § 881(a)(6)
18   $40,620.00 IN U.S.        )
     CURRENCY,                 )     [D.E.A.]
19                             )
               Defendant.      )
20                             )
21        Plaintiff United States of America brings this claim
22   against defendant $40,620.00 in U.S. Currency, and alleges as
23   follows:
24                           JURISDICTION AND VENUE
25        1.    The government brings this in rem forfeiture action
26   pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).
27        2.    This Court has jurisdiction over the matter under 28
28   U.S.C. §§ 1345 and 1355.
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 2 of 13 Page ID #:2



 1        3.    Venue lies in this district pursuant to 28 U.S.C.
 2   § 1395.
 3                            PERSONS AND ENTITIES
 4        4.    The plaintiff in this action is the United States of
 5   America.
 6        5.    The defendant in this action is $40,620.00 in U.S.
 7   Currency (the “defendant currency”) seized on or about February
 8   5, 2020 by law enforcement officers from a UPS parcel situated
 9   at the United States Postal Service facility located at 3140
10   East Jurupa Street, Ontario, California 91761 during the
11   execution of a State of California search warrant.
12        6.    The defendant currency is currently in the custody of
13   the United States Marshals Service in this District, where it
14   will remain subject to this Court’s jurisdiction during the
15   pendency of this action.
16        7.    The interests of Jermaine Taylor, Kelsey Walker and
17   Randall Cook may be adversely affected by these proceedings.
18                            BASIS FOR FORFEITURE
19   Interception of UPS Parcel Containing Narcotic Proceeds
20        8.    On February 5, 2020, while monitoring packages at the
21   United States Postal Service facility located at 3140 East
22   Jurupa Street in Ontario, California, law enforcement officers
23   saw on the inbound UPS Next Day air belts a parcel that
24   displayed characteristics commonly associated with narcotic and
25   narcotic proceeds mailings.      The parcel’s narcotic or narcotic
26   proceeds characteristics that officers then observed included
27   that the parcel had a “UPS Next Day Air Early” shipping label,
28   the parcel, which weighed approximately 16 pounds, had its seams

                                         2
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 3 of 13 Page ID #:3



 1   heavily taped closed, and the parcel identified Jermaine Taylor
 2   as the parcel’s shipper and listed Taylor’s address as 9674
 3   Colerain Avenue in Cincinnati, Ohio.
 4        9.    Narcotic traffickers often ship parcels via “US Next
 5   Day Air Early,” which is the most expensive service UPS offers,
 6   and similar types of service so that the narcotics or narcotic
 7   proceeds are out of the narcotic traffickers’ control for the
 8   least amount of time.     In addition, it is commonplace for
 9   narcotic traffickers to tape all edges of parcels containing
10   narcotics or narcotic proceeds, in an attempt to limit the odor
11   of narcotics emanating from the parcel and thereby decrease the
12   chance of the parcel’s detection by law enforcement narcotic
13   detection sniffing canines.
14        10.   Moreover, while the parcel listed the Colerain Avenue
15   in Cincinnati as shipper Taylor’s address, the listed Colerain
16   Avenue address actually belonged to a third party, namely a UPS
17   store in Cincinnati from which the parcel had actually been
18   shipped.   Narcotic traffickers often decline to provide their
19   actual address on parcels they ship, choosing instead to set
20   forth on parcels either fictitious addresses or addresses of
21   actual third parties like the UPS, in an attempt to decrease the
22   likelihood that law enforcement will be able to track and
23   identify the parcel’s true sender and recipient and their
24   respective actual addresses.
25        11.   In addition to the above-referenced narcotic
26   indicators, officers determined that the listed telephone number
27   for the sender was an unregistered internet (VOIP) number.            VOIP
28   numbers are difficult to trace and generate a telephone number
                                         3
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 4 of 13 Page ID #:4



 1   using an App or internet provider.       When officers called the
 2   number, officers reached a non-personalized automated voicemail,
 3   and the telephone rang and continued to go to voicemail.
 4   Narcotic traffickers often set forth on parcels they ship false
 5   telephone numbers and decline to use their own personal
 6   telephone numbers, because providing the narcotic trafficker’s
 7   actual telephone number increases the chance that law
 8   enforcement will identify the parcel’s actual shipper and
 9   intended recipient.
10        12.     A trained, state-certified narcotic detection canine
11   gave a positive alert on February 5, 2020 to the parcel, which
12   signifies that the parcel’s contents had recently been in close
13   proximity with narcotics.     As of the February 5, 2020 positive
14   alert, the canine had received training during which time the
15   canine successfully found training aids that contained actual
16   narcotics.    The canine used to sniff the defendant currency
17   alerts to the scent of narcotics for which the canine is
18   trained, which are heroin, cocaine, marijuana, methamphetamine
19   and ecstasy.    In addition, the canine has also been trained with
20   general currency in circulation, in order to make sure that the
21   canine does not alert to the odor of currency but instead to the
22   presence of narcotics on currency.       Also, the canine has been
23   certified since 2019, and has thereafter successfully passed the
24   canine’s monthly tests for recertification.         As of the February
25   5, 2020 positive alert, the canine had been successfully used in
26   cases in which narcotics and narcotic proceeds were found.
27        13.     Officers obtained a State of California search warrant
28   for the parcel.    When officers executed the warrant and opened
                                         4
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 5 of 13 Page ID #:5



 1   the parcel, they found additional narcotic trafficking
 2   indicators, including that the defendant currency, which
 3   officers found inside the parcel, was packed in vacuum-sealed
 4   bags, concealed within a Sentry brand safe and in denominations
 5   consistent with narcotic trafficking.        Narcotic traffickers
 6   often package narcotic proceeds within vacuum-sealed packages in
 7   an effort to mask from narcotic detection canines the odor of
 8   narcotics emanating from the funds.       In addition, narcotic
 9   traffickers conceal narcotic proceeds in an effort to avoid
10   their detection by law enforcement.       Also, the defendant
11   currency was in the following narcotic trafficking-consistent
12   denominations: 68 ten dollar bills, 1,167 twenty dollar bills,
13   38 fifty dollar bills and 147 one hundred dollar bills.
14   Controlled Delivery Of Parcel To Kelsey Walker
15        14.   Officers seized the parcel, removed the defendant
16   currency therefrom, and conducted a controlled delivery of the
17   parcel to the recipient named on the parcel (i.e., Kelsey
18   Walker, with a Rancho Cucamonga, California residential address
19   listed on the parcel).     In preparation for the controlled
20   delivery of the parcel to Walker’s residence, officers
21   established surveillance at the Rancho Cucamonga, California
22   address on February 5, 2020.
23        15.   Based upon a California Department of Motor Vehicles
24   photograph officers located (and officers through further
25   investigation learned that Walker had three outstanding arrest
26   warrants for traffic related offenses as well as prior felony
27   convictions), officers saw an individual, whom officers
28   identified as Walker, enter a Chevy Impala, move the vehicle
                                         5
           Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 6 of 13 Page ID #:6



 1   multiple times and look around as if he (Walker) were waiting
 2   for something.      Once Walker was inside the residence, which was
 3   an apartment, the parcel was dropped off on the front porch.
 4          16.   Walker then exited the apartment, retrieved the parcel
 5   and reentered the apartment.         Shortly thereafter, Walker
 6   hurriedly exited the apartment while on a cellular telephone,
 7   entered the Chevrolet Impala and drove around aimlessly and
 8   recklessly for several minutes as though he (Walker) was looking
 9   for something.      Officers conducted a traffic stop on the vehicle
10   and spoke with Walker.
11   Officers Discussions With Walker During Traffic Stop
12          17.   Walker told officers that he was trying to locate the
13   UPS driver that had left the parcel because Walker believed that
14   his money from a parcel had been stolen.           Officers told Walker
15   that law enforcement had seized the money and had questions
16   about the funds.       Thereafter as described below, and as is
17   customary with narcotic traffickers, Walker provided officers
18   with multiple and inconsistent stories regarding the funds and
19   their source.
20          18.   First, Walker told officers that the funds constituted
21   rent payments for apartments that had been shipped from his
22   family in Cincinnati, Ohio.         When officers stated that officers
23   believed that the funds were related to narcotics, Walker denied
24   it.    In addition, Walker claimed that the renters usually paid
25   Walker in cash, that Walker kept receipts proving that the
26   seized funds were rent payments, and that the cash payments were
27   kept in a bank.
28

                                            6
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 7 of 13 Page ID #:7



 1        19.   Officers arrested Walker on the outstanding warrants.
 2   When officers looked inside the Chevy Impala’s trunk, officers
 3   found multiple safes, each of which were the same type of Sentry
 4   brand safe that housed the defendant currency inside the parcel.
 5   Also, officers found in the vehicle’s center counsel a receipt
 6   for $1,500.00 bearing the name Michelle Cephas.
 7   Search Of Walker’s Residence
 8        20.   Officers then transported Walker back to his apartment
 9   and searched the residence.      During the search, officers found
10   the following items.
11        21.   In the master bedroom closet, officers found a
12   backpack that contained in the front pocket multiple items of
13   mail with Walker’s name and address written on them, which thus
14   confirmed that Walker resided at that location.          Officers also
15   found within the backpack several rounds of ammunition and a
16   disassembled AR 15 semi-automatic rifle that had no serial
17   number, appeared to be an unregistered assault rifle, had all
18   parts needed to function properly, and was illegal for a
19   convicted felon, like Walker, to possess.        Possession of
20   firearms is an indicator of narcotic trafficking.
21        22.   Also, officers found in the backpack unused baggies of
22   the type used to package narcotics for sale and containing logos
23   advertising marijuana for sale.       In addition, officers found on
24   the master bedroom floor a Sentry brand safe similar to the
25   safes found in the parcel and Walker’s vehicle.          Also, officers
26   located throughout the residence multiple Sentry brand safes
27   that were the same model as the Sentry brand safe found inside
28   the parcel housing the Sentry brand safe containing the
                                         7
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 8 of 13 Page ID #:8



 1   defendant currency.    Furthermore, officers found in the kitchen
 2   and dining room several receipts and documents from UPS and
 3   FedEx showing prior shipments.
 4        23.   In addition, officers also found in the master bedroom
 5   closet, on the floor, a suitcase that housed an open parcel
 6   addressed to Michelle Cephas.      Accordingly, this parcel
 7   evidences (together with the Michelle Cephas receipt found in
 8   Walker’s vehicle) that Walker was engaged in narcotics activity
 9   in that Walker was mailing items to Cephas instead of receiving
10   cash rent payments, as would at least be partially consistent
11   with Walker’s initial claim (discussed above) to officers that
12   Walker was receiving cash rent payments from Walker’s family
13   members in Cincinnati.
14   Officers Booking Discussions With Walker
15        24.   Officers transported Walker to the Ontario Police
16   Department for booking.     While in the booking area, Walker told
17   officers the following.
18        25.   Walker stated the he grew up “gang bangin,” was a
19   “blood” and had been to prison.       While Walker stated that he
20   worked as a plumber, Walker also told officers that the majority
21   of his income was derived from rents he received from apartments
22   Walker owned in Cincinnati and the majority of the funds inside
23   the parcel was from money someone owed to him (Walker).
24        26.   As to the defendant currency, Walker told officers yet
25   another story.   Walker now stated that he had traveled to
26   Cincinnati to attend the funeral of his recently deceased aunt,
27   and had discovered that his nephew had stolen settlement money
28   from Walker’s aunt who had previously received a $50,000.00
                                         8
        Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 9 of 13 Page ID #:9



 1   settlement.   In addition, Walker stated that his nephew had
 2   stolen $30,000.00 of Walker’s aunt’s settlement that “they” took
 3   back from the nephew and left with Walker’s family, whom
 4   thereafter had sent the funds (i.e., the $30,000.00) to Walker
 5   in the parcel along with the remainder of the defendant
 6   $40,620.00 in U.S. currency.      According to Walker, the remainder
 7   of the defendant currency (i.e., all funds other than the
 8   $30,000.00) constituted rent money owed to Walker from Walker’s
 9   renters.   Walker further claimed that he charged $700.00 per
10   month in rent for 8 units, and that rent was shipped to him
11   approximately every other month.
12        27.   To repeat the above, Walker during the traffic stop
13   first claimed that the defendant currency was derived in its
14   entirety from rent payments shipped by his family in Cincinnati,
15   next claimed during his booking discussion with officers that he
16   owned the apartments for which the rent was supplied and that
17   the majority (rather than the entirety) of the funds represented
18   rent payments, then claimed during his booking discussion with
19   officers that the minority (not the majority) of the seized
20   funds represented rent payments (as he advised $30,000.00 of the
21   defendant $40,620.00 currency represented funds stolen by his
22   nephew from Walker’s recently aunt).        Further, notwithstanding
23   Walker’s inconsistent claims, all of those claims were based on
24   Walker’s contention that funds were derived from rentals on
25   apartments Walker owned, yet when officers asked Walker for the
26   address of the apartments (i.e., the purported source of the
27   Walker’s claimed majority of his income and some of the seized
28   funds), Walker was unable to provide officers with either the

                                         9
       Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 10 of 13 Page ID #:10



 1   name or the address of those apartments.         It is common for
 2   narcotic traffickers to make inconsistent statements to law
 3   enforcement concerning the source of seized currency.
 4        28.    Moreover, when officers asked Walker to identify the
 5   person or persons whom facilitated sending the rent money to
 6   Walker via UPS, Walker initially did not even provide a
 7   response.   Eventually, Walker stated that his family member
 8   “Tanikka Dremmond” would gather the rent and send it to Walker
 9   via UPS.
10        29.    Officers also asked Walker about the packages officers
11   located during the search and were of the type used for
12   packaging narcotics for sale.      Walker claimed that he just
13   “ha[d] them” and had ordered them for someone that used to own a
14   dispensary in Pomona.     However, Walker provided no details
15   regarding this individual.
16        30.    Finally, at officers’ request, Walker unlocked his
17   cellular telephone, and officers found therein multiple pictures
18   of marijuana, pictures of large amounts of U.S. currency and
19   conversations pertaining to narcotic transactions.
20   Claimant In Seizing Agency Administrative Forfeiture Proceedings
21        31.    In the seizing agency administrative forfeiture
22   proceedings that typically precede the filing of judicial
23   forfeiture actions, an entirely new individual, named “Randall
24   Cook,” submitted a claim under oath averring that he was the
25   owner of the defendant currency.         Cook made this under oath
26   statement, notwithstanding the statements and inconsistent
27   statements uttered by Walker to officers concerning the source
28   and ownership of the funds.
                                         10
       Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 11 of 13 Page ID #:11



 1                           FIRST CLAIM FOR RELIEF
 2        32.   Plaintiff incorporates the allegations of paragraphs
 3   1-31 above as though fully set forth herein.
 4        33.   Based on the above, plaintiff alleges that the
 5   defendant currency represents or is traceable to proceeds of
 6   illegal narcotic trafficking or was intended to be used in one
 7   or more exchanges for a controlled substance or listed chemical,
 8   in violation of 21 U.S.C. § 841 et seq.        The defendant currency
 9   is therefore subject to forfeiture pursuant to 21 U.S.C.
10   § 881(a)(6).
11                           SECOND CLAIM FOR RELIEF
12        34.   Plaintiff incorporates the allegations of paragraphs
13   1–31 above as though fully set forth herein.
14        35.   Based on the above, plaintiff alleges that the
15   defendant currency constitutes or is derived from proceeds
16   traceable to a controlled substance violation, a specified
17   unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
18   1961(1)(D).    The defendant currency is therefore subject to
19   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).
20        WHEREFORE, plaintiff United States of America prays:
21        (a)   that due process issue to enforce the forfeiture of
22   the defendant currency;
23        (b)   that due notice be given to all interested parties to
24   appear and show cause why forfeiture should not be decreed;
25        (c)   that this Court decree forfeiture of the defendant
26   currency to the United States of America for disposition
27   according to law; and
28

                                         11
Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 12 of 13 Page ID #:12
Case 2:20-cv-11103 Document 1 Filed 12/07/20 Page 13 of 13 Page ID #:13
